Citation Nr: 1038045	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  03-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a hysterectomy, post-
uterine prolapse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the VA Regional 
Office (RO) in Houston, Texas which denied entitlement to the 
benefit on appeal.

Subsequently, in a February 2008 decision, the Board denied the 
Veteran's claim of entitlement to service connection for a 
hysterectomy, post-uterine prolapse.  Thereafter, the RO 
transferred pertinent evidence to the Board, which it received in 
January 2008.  In January 2009, the Board vacated the prior, 
February 2008 decision to the extent that the Veteran's 
aforementioned claim of entitlement to service connection was 
denied, and remanded the Veteran's claim for additional 
development and due process considerations.  The case has been 
returned to the Board for appellate consideration.


FINDING OF FACT

A hysterectomy, post-uterine prolapse, was not shown during 
service or within the first post-service year; the most probative 
evidence indicates that the Veteran's hysterectomy, post-uterine 
prolapse is not related causally to her active service.                      


CONCLUSION OF LAW

A hysterectomy, post-uterine prolapse was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in March 2001, July 2002, 
and April 2005, from the agency of original jurisdiction (AOJ) to 
the appellant.  This letter explained the evidence necessary to 
substantiate the Veteran's claims of entitlement to service 
connection, as well as the legal criteria for entitlement to such 
benefits.  The letter also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is basis 
of this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  However, the notice elements required 
by Dingess/Hartman were provided to the appellant after the 
initial adjudication.   Nevertheless, the appellant's claim was 
readjudicated thereafter and the appellant has not been 
prejudiced thereby.  As such, there was no defect with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of her 
claim.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with her claim.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Factual Background

The Veteran contends that her uterine prolapse is due to having a 
nine pound baby during service in October 1989, with forceps 
delivery and a difficult labor.  

Service medical records are show treatment for various 
gynecological problems to include pelvic pain, vaginitis, vaginal 
discharge, bleeding, right ovarian cyst and yeast infection.  
Upon evaluation in May 1997, the examiner noted the Veteran had a 
retroflexed uterus.  In March 1998, she was noted to have a 
retroverted uterus.  

Private medical records dated from 1999 to 2001 reflect treatment 
for a uterine prolapse.  A record of December 1999 revealed the 
Veteran had a severely retroverted uterus with mild prolapse.  In 
May 2001, she underwent a hysterectomy.  

VA examinations were afforded in October 2003, August 2005 and 
December 2005 by the same examiner, which showed no evidence of 
rectocele or cystocele.  In October 2003, the examiner noted the 
vaginal vault was in good shape and proper position.  The 
examiner indicated that the Veteran's uterine prolapse was 
probably secondary to having had a large baby although it is 
difficult to ascertain.  

In August 2005, the examiner noted that while the Veteran had a 
large baby in service with a difficult labor, her pelvic 
examination of February 1988 reflected a normal gynecological 
examination.  In December 1996 and March 1998, she continued to 
have normal pelvic examinations.  The examiner pointed out that 
there was no mention of any cystocele, rectocele or uterine 
prolapse on the examinations.  The examiner further noted that a 
degree of uterine prolapse is possible subsequent to the delivery 
of a large baby, but that there is no evidence that this occurred 
while the Veteran was still in service up to 10 years post 
delivery.  He concluded that the Veteran's uterine prolapse did 
not seem to exist in service as long as 10 years post delivery.  

In December 2005, the examiner restated his conclusions that 
subsequent to having a large baby, the Veteran had numerous in-
service examinations, all of which indicated essentially normal 
pelvic anatomy, sometimes listed as a retroflex uterus and 
sometimes as anteflex uterus.  The examiner noted that since the 
hysterectomy in 2001, the Veteran essentially has not had any 
problems except some urinary tract difficulties.  There are no 
problems with vaginal prolapse, cystocele or rectocele.  The 
examiner reiterated that uterine prolapse can occur as a result 
of a difficult childbirth; however, there is no evidence that the 
Veteran had these problems until after service.  The examiner 
noted that she could have had this before in service; if so, it 
was not recorded.  It was further noted that Veteran claimed that 
she did, but he saw nothing in the chart to support her claim.  

During her Board hearing in June 2007, the Veteran testified that 
subsequent to her pregnancy she began having abnormal bleeding 
and additional pain in 1995.  

A VHA opinion dated in October 2007 is also of record.  The 
examiner indicated the Veteran had an unremarkable 6 week 
postpartum examinations.  The examiner opined that there was no 
evidence the Veteran had any symptoms or signs of pelvic organ 
prolapse during military service and all the examinations done on 
numerous occasions essentially demonstrated a normal pelvic 
anatomy.  She did not develop any of these problems until after 
service.  The examiner concluded that it is less likely or not 
likely that her gynecological disorder is service connected.  

Subsequent to the Board's January 2009 remand, the RO obtained 
another VA medical opinion in September 2009.  According to the 
report, the Veteran's claims file was reviewed.  The VA physician 
found that the Veteran had normal gynecological examinations 
during the last 2 years of her military service and that her 
uterine prolapse and cystocele occurred 3 years after her service 
ended; he stated that he was unable to associate the Veteran's 
2001 hysterectomy to her traumatic October 1989 birth without 
resorting to speculation.  The VA examiner found that the medical 
opinions of the August 2005 and December 2005 VA examiner and the 
October 2007 VHA physician were the most persuasive, but that it 
was possible for a prolapse uterus to develop years after a 
traumatic labor similar to that experienced by the Veteran in 
1989.  However, the VA examiner noted that the Veteran's medical 
complaints from 1995 to 1998, including low back pain, abdominal 
cramping and bleeding, and urinary tract symptoms, are common to 
the general population and in a gynecological clinic, and do not 
necessarily point to a diagnosis of cystocele or uterine 
prolapse.  

Analysis

The Board also finds that there is a preponderance of evidence 
against the Veteran's claim of entitlement to service connection 
for hysterectomy, post-uterine prolapse.  The Veteran's service 
treatment records do not show that the Veteran complained of or 
was treated for uterine prolapse during her active service.  See 
38 C.F.R. § 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  The 
Board acknowledges, however, that the Veteran underwent a 
traumatic birth in 1989 and complained of low back pain, pelvic 
pain, vaginal discharge, bleeding and right ovarian cyst.  In 
addition, a May 1997 evaluation showed retroflexed uterus and in 
March 1998 she was diagnosed with a retroverted uterus.  

Nonetheless, the Board notes that there is no objective evidence 
of continuity of symptomatology following the Veteran's discharge 
from service.  Private treatment records show that she was first 
diagnosed with mild prolapse in December 1999 and that she did 
not undergo a hysterectomy until May 2001.  See Savage, 10 Vet. 
App. at 495-98 (requiring medical evidence of chronicity and 
continuity of symptomatology); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition).   

Although the Board acknowledges that the Veteran was diagnosed as 
having uterine prolapse, which necessitated a hysterectomy, there 
is no evidence that this disability is related to active service.  
None of the Veteran's treating providers associate this 
disability with her active service.  In fact, the Veteran's 
reports of medical history and related complaints do not 
reference her active service other than her 1989 labor and 
vaginal delivery.  According to the Veteran's August 2005 and 
December 2005 VA examination reports, the Veteran reported that 
her in-service complaints of uterine pain were actually her 
uterine prolapse, and the VA examiner noted that it was possible 
that the Veteran's prolapse and cystocele could be related to her 
1989 delivery, but also pointed out that the Veteran had normal 
pelvic examinations after that childbirth and that over 10 years 
elapsed between her difficult vaginal delivery and the onset of 
her uterine prolapse.  Likewise, the October 2007 VHA opinion 
found that the Veteran's post-partum and annual gynecological 
examinations were normal, and that despite the Veteran's 
evaluations for abnormal uterine bleeding and dysmenorrheal, 
there was no evidence of pelvic relaxation or uterine prolapse 
until nearly a year after her discharge from service.  The VHA 
physician noted that pregnancy and childbirth are risk factors 
for the development of pelvic prolapse, but that it is not 
certain that this was a factor in the Veteran's development of 
uterine prolapse, particularly as the Veteran did not develop 
symptoms of uterine prolapse until after her discharge from 
service.  The VHA physician concluded that the Veteran's uterine 
prolapse and hysterectomy were less than likely related to her 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A Veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the Veteran's service and the disability . . .").  

The Board notes that the provisions of 38 C.F.R. § 3.303(d) 
specifically permit a grant of service connection, even when the 
initial diagnosis occurred after service, so long as there is 
competent medical evidence establishing the necessary link to 
service.  Here, however, the VA examiners and the VHA physician 
have found that the Veteran's hysterectomy, post uterine 
prolapse, are not likely to be related to active service.  The VA 
examiner noted that the Veteran's service treatment records did 
not show any diagnoses related to her uterus and that the 
Veteran's 1989 delivery of a baby was not shown to have caused 
cystocele or prolapse.  All of the VA examiners noted the lack of 
chronicity or continuity of treatment during the remainder of her 
service, and that the Veteran's complaints of uterine prolapse 
began after service, which suggested that the Veteran's 
hysterectomy, post uterine prolapse, was not associated with or 
caused by the 1989 delivery during active service; the January 
2009 VA examiner noted that the Veteran's in-service 
gynecological complaints were not unusual.  See Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'")  See also Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the credibility 
and probative value of proffered evidence in the context of the 
record as a whole).  

The Board finds that the December 2005, October 2007, and 
September 2009 VA opinions have great probative weight because 
these opinions were based on a review of the entire record and 
full examination as well as accompanied by an explanation of the 
rationale.  The VA examination reports concluded, with a clear 
basis and rationale, that there was no evidence that the 
Veteran's hysterectomy, post-uterine prolapse, was related to 
active service.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (stating that factors for assessing the probative value of 
a medical opinion are the physician's access to the claims folder 
and the thoroughness and detail of the opinion).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding 
that most of the probative value of a medical opinion comes from 
its reasoning, and threshold considerations include whether the 
person opining is suitably qualified and sufficiently informed).

The Veteran asserts that her hysterectomy, post-uterine prolapse, 
is directly related to service; she is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation, however.  The Board observes that objective 
medical evidence generally is required to address questions of 
medical causation.  Lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a).  While the Board finds that the Veteran is competent 
to report that she had a difficult delivery during service and 
that she underwent a hysterectomy due to uterine prolapse after 
service, little probative weight can be assigned to her 
statements associating her hysterectomy to service because they 
are less than credible.  The Board acknowledges that the absence 
of any corroborating medical evidence supporting her assertions, 
in and of itself does not render her statements incredible; such 
absence is for consideration in determining credibility.   
Similarly, the Veteran has not shown that she has the expertise 
required to offer an opinion regarding any causal relationship 
between her hysterectomy and her vaginal delivery during active 
service. While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record.  See Buchanan, 451 F.3d at 1336 (noting that 
the absence of contemporaneous medical documentation may go to 
the credibility and weight of Veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the lay 
testimony incredible).  See also Jandreau, 492 F.3d at 1372 
(noting that lay evidence can be competent to establish a 
diagnosis when . . . a layperson is competent to identify the 
medical condition).   As such, the negative evidence of record is 
of greater probative value than the Veteran's statements in 
support of her claim.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for hysterectomy, post uterine 
prolapse is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


